TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00525-CV



                                  Richard Hardy, Appellant

                                               v.

                                     A. F. Nagel, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
         NO. 197,874-B, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Richard Hardy has filed a motion to dismiss this appeal in which he asserts that the

parties have settled their dispute. We grant the motion and dismiss this appeal. See Tex. R. App.

P. 42.1(a).




                                            G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: December 2, 2005